UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                       No. 20-3214

               JIM BOGNET; DONALD K. MILLER; DEBRA MILLER;
                   ALAN CLARK; JENNIFER CLARK, Appellants

                                            v.

              SECRETARY COMMONWEALTH OF PENNSYLVANIA;
                         (W.D. Pa. No. 20-cv-00215)


Present: SMITH, Chief Judge, SHWARTZ and SCIRICA, Circuit Judges


                                 JUDGMENT ORDER

       In an order entered April 19, 2021, the U.S. Supreme Court granted Jim Bognet’s

petition for writ of certiorari and vacated the judgment of this Court. In accordance with

the order issued by the U.S. Supreme Court, the above-referenced appeal is hereby

dismissed as moot. Each party shall bear their own costs.



                                                        By the Court,


                                                        s/D. Brooks Smith
                                                        Chief Circuit Judge


ATTEST:


s/ Patricia S. Dodszuweit
Clerk

Dated: June 2, 2021
CJG/cc: All Counsel of Record